Exhibit 10.5

 

Compensation of Jeremy B. Ford

 

Until March 28, 2020

 

 

 

Annual Base Salary:

$750,000

 

 

Annual Incentive Plan:

Mr. Jeremy Ford is entitled to participate in the Hilltop Holdings Inc. 2012
Annual Incentive Plan, as amended. His target is 100% of Annual Base Salary.

 

 

Long-Term Incentive Plan:

Mr. Ford is entitled to participate in the Hilltop Holdings Inc. 2012 Annual
Incentive Plan.

 

 

After March 28, 2020

 

 

 

Annual Base Salary:

$775,000

 

 

Annual Incentive Plan:

Mr. Jeremy Ford is entitled to participate in the Hilltop Holdings Inc. 2012
Annual Incentive Plan, as amended. His target is 100% of Annual Base Salary.

 

 

Long-Term Incentive Plan:

Mr. Ford is entitled to participate in the Hilltop Holdings Inc. 2012 Annual
Incentive Plan.

 



